UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7576


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLEVELAND ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Albert V. Bryan, Senior
District Judge. (1:91-cr-00161-2)


Submitted:    February 26, 2009               Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland     Robinson, Appellant Pro      Se.    Marla Brooke Tusk,
Assistant     United States Attorney,      Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleveland Robinson appeals the district court’s order

granting    a    two―level    reduction      but    denying    his       motion   for

further    reduction   of    sentence       under   18   U.S.C.      §    3582(c)(2)

(2006).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. Robinson, No. 1:91-cr-00161-2

(E.D. Va. July 14, 2008, entered July 15, 2008); see United

States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the   materials     before    the       court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                        2